UPON trial of a malicious prosecution damage case, a jury found adversely to plaintiffs in error and fixed the damages, and determined that plaintiff in error Simpson had been guilty of malice. Judgment entered in accordance with the verdict, "body judgment" going against Simpson. Error is assigned.
Complaint is made of rulings on admission of testimony, and of instructions refused and given; also, the general sufficiency of the evidence is challenged. The nature of the case appears in an earlier review, where we analyzed and sustained the complaint. Slee v. Simpson,91 Colo. 461, 15 P.2d 1084. The case is unusual in that it grows out of the prosecution of a civil action rather than a criminal proceeding, and is further novel because the claimed offending finds predicate in a cross-complaint in the civil action. The situation is fully discussed and controlling principles announced in Slee v. Simpson,supra. Our study of the record leads to the conclusion that the court understood our pronouncement, adopted the proper procedure, ruled on questions of admission of evidence as the practice required, instructed fairly and fully, and rightly held that the evidence justified the verdict returned. We find nothing in the record to warrant reversal. The judgment is affirmed.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE HILLIARD concur. *Page 113